

116 HR 7571 IH: Facilitating Reforms that Offer Necessary Telehealth In Every Rural (FRONTIER) Community Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7571IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Young introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to expand access in frontier States to mental health services furnished through telehealth, and for other purposes.1.Short titleThis Act may be cited as the Facilitating Reforms that Offer Necessary Telehealth In Every Rural (FRONTIER) Community Act.2.Expanding access to mental health services furnished in frontier States through telehealth(a)In generalSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—(1)in paragraph (2)(B)(i), in the matter preceding subclause (I), by striking paragraph (6)(C) and inserting paragraphs (6)(C) and (9);(2)in paragraph (4)(C)(i), by striking and (7) and inserting (7), and (9); and(3)by adding at the end the following new paragraph:(9)Treatment of mental health services furnished in frontier States(A)In generalThe originating site requirements under paragraph (4)(C) shall not apply with respect to telehealth services furnished on or after January 1, 2021, that are furnished in a frontier State (as defined in section 1886(d)(3)(E)(iii)(II)) and are mental health services (as determined by the Secretary), except that a facility fee under paragraph (2)(B)(i) may only be paid to an originating site that is a site described in any of subclauses (I) through (IX) of paragraph (4)(C)(ii).(B)Definition of originating siteWith respect to telehealth services described in subparagraph (A), the term originating site means any fixed or mobile location at which the individual is located at the time the service is furnished..(b)Grants for the deployment of broadband structure(1)In generalThe Chairman of the Federal Communications Commission and the Administrator of the Rural Utilities Service of the United States Department of Agriculture, in consultation with the Administrator of the Health Resources and Services Administration and the Director of the Indian Health Service, shall award grants for the deployment of broadband infrastructure in frontier States, as defined in section 1886(d)(3)(E)(iii)(II) of the Social Security Act (42 U.S.C. 1395ww(d)(3)(E)(iii)(II)), to support the furnishing of mental health services through telehealth pursuant to section 1834(m)(9) of such Act, as added by subsection (a).(2)AuthorizationThere are authorized to be appropriated such sums as are necessary for purposes of carrying out this subsection.3.Indian Health Service facilities(a)In generalSection 1834(m)(4)(C) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)), as amended by section 2(a), is amended—(1)in clause (i), in the matter preceding subclause (I), by inserting , and subject to clause (iii) after and (9); and(2)by adding at the end the following new clause:(iii)Indian Health Service facilitiesThe originating site requirements described in clauses (i) and (ii) shall not apply with respect to a facility of the Indian Health Service, whether operated by such Service, or by an Indian tribe (as that term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) or a tribal organization (as that term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304))..(b)No originating site facility fee for new sitesSection 1834(m)(2)(B)(i) of the Social Security Act (42 U.S.C. 1395m(m)(2)(B)(i)) is amended, in the matter preceding subclause (I), by inserting (other than an originating site that is only described in clause (iii) of paragraph (4)(C), and does not meet the requirement for an originating site under clause (i) of such paragraph) after the originating site.(c)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2021. 